UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q ☐ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-11398 CPI AEROSTRUCTURES, INC. (Exact name of registrant as specified in its charter) New York 11-2520310 (State or other jurisdiction (IRS Employer Identification Number) of incorporation or organization) 91 Heartland Blvd., Edgewood, NY (Address of principal executive offices) (zip code) (631) 586-5200 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer☐ Accelerated filer☒ Non-accelerated filer☐ Smaller reporting company☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ⁭ No ☒ As of May 2, 2016 the number of shares of common stock, par value $.001 per share, outstanding was 8,610,453. INDEX Pa rt I - Financial Information Item 1 – Condensed Financial Statements Condensed Balance Sheets as of March 31, 2016 (Unaudited) and December 31, 2015 3 Condensed Statements of Operations and Comprehensive Income (Loss) for the Three Months ended March 31, 2016 (Unaudited) and 2015 (Unaudited) 4 Condensed Statements of Shareholders’ Equity for the Three Months ended March 31, 2016 (Unaudited) and 2015 (Unaudited) 5 Condensed Statements of Cash Flows for the Three Months ended March 31, 2016 (Unaudited) and 2015 (Unaudited) 6 Notes to Condensed Financial Statements (Unaudited) 7 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 24 Item 4 – Controls and Procedures 24 Part II - Other Information Item 1 – Legal Proceedings 25 Item 1A – Risk Factors 25 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3 – Defaults Upon Senior Securities 25 Item 4 – Mine Safety Disclosures 25 Item 5 – Other Information 25 Item 6 – Exhibits 25 Signatures 26 Exhibits Part I - Financial Information Item 1 – Condensed Financial Statements CONDENSED BALANCE SHEETS March 31, 6 December 31 , 20 15 (Unaudited) (Note 1) ASSETS Current Assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $470,748 as of March 31, 2016 and $75,000 as of December 31, 2015 Costs and estimated earnings in excess of billings on uncompleted contracts Prepaid expenses and other current assets Total current assets Plant and equipment, net Deferred income taxes Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses Billings in excess of costs and estimated earnings on uncompleted contracts Current portion of long-term debt Contract loss Line of credit Income tax payable Total current liabilities Long-term debt, net of current portion Other liabilities Total Liabilities Shareholders’ Equity: Common stock - $.001 par value; authorized 50,000,000 shares, 8,596,982 and 8,583,511 shares, respectively, issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See Notes to Condensed Financial Statements 3 CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME(LOSS) For the Three Months Ended March31 , 6 20 15 (Unaudited) Revenue $ $ Cost of sales Gross profit (loss) ) Selling, general and administrative expenses Income (loss) from operations ) Interest expense Income (loss) before provision for (benefit from) income taxes ) Provision for (benefit from) income taxes ) Net income (loss) ) Other comprehensive income, net of tax - Change in unrealized gain- interest rate swap Comprehensive income (loss) $ ) $ Income (loss) per common share – basic $ ) $ Income (loss) per common share – diluted $ ) $ Shares used in computing income (loss) per common share: Basic Diluted See Notes to Condensed Financial Statements 4 CONDENSED STATEMENTS OF SHAREHOLDERS’ EQUITY (UNAUDITED) Common Stock Shares Amount Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss Total Shareholders’ Equity Balance at January 1, 2015 $ ) $ Net income Change in unrealized loss from interest rate swap Common stock issued upon exercise of options 26 Tax benefit of stock option exercise Stock-based compensation expense 13 Balance at March 31, 2015 $ ) $ Balance at January 1, 2016 $ ) $ Net loss ) ) Loss on settlement and reclassification into earnings Stock-based compensation expense 12 Balance at March 31, 2016 $ SeeNotes to Condensed Financial Statements 5 CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31 , 6 5 Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization Deferred rent Stock-based compensation Bad debt expense Deferred income taxes ) Tax benefit from stock option plans ) Changes in operating assets and liabilities: Increase in accounts receivable ) ) (Increase) decrease in costs and estimated earnings in excess of billings on uncompleted contracts ) Increase in prepaid expenses and other assets ) ) Increase (decrease) in accounts payable and accrued expenses ) Decrease in billings in excess of costs and estimated earnings on uncompleted contracts ) ) Increase in accrued losses on uncompleted contracts Increase (decrease) in income taxes payable ) Net cash used in operating activities ) ) Cash used in investing activities - purchase of plant and equipment ) ) Cash flows from financing activities: Payments on long-term debt ) ) Proceeds from long-term debt Proceeds from line of credit Payments on line of credit ) Debt issue costs paid ) Proceeds from exercise of stock options Tax benefit from stock option plans Net cash provided by financing activities Net increase (decrease) in cash ) ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information: Noncash investing and financing activities: Equipment acquired under capital lease $ $ Cash paid during the period for: Interest $ $ Income taxes $ $ 29 See Notes to Condensed Financial Statements 6 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 1. INTERIM FINANCIAL STATEMENTS The condensed financial statements of CPI Aerostructures, Inc. (the “Company”) as of March 31, 2016 and for the three months ended March 31, 2016 and 2015 have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and note disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. The condensed balance sheet at December 31, 2015 has been derived from the audited financial statements at that date, but does not include all of the information and notes required by accounting principles generally accepted in the United States for complete financial statements. All adjustments that, in the opinion of management, are necessary for a fair presentation for the periods presented have been reflected. Such adjustments are of a normal, recurring nature. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015. The results of operations for interim periods are not necessarily indicative of the operating results to be expected for the full year or any other interim period. The Company maintains its cash in two financial institutions. The balances are insured by the Federal Deposit Insurance Corporation.From time to time, the Company’s balances may exceed these limits.As of March 31, 2016, the Company had $209,348 of uninsured balances.The Company limits its credit risk by selecting financialinstitutions considered to be highly creditworthy. The Company predominantly recognizes revenue from contracts over the contractual period under the percentage-of-completion (“POC”) method of accounting. Under the POC method of accounting, sales and gross profit are recognized as work is performed based on the relationship between actual costs incurred and total estimated costs at the completion of the contract. Recognized revenues that will not be billed under the terms of the contract until a later date are recorded as an asset captioned “Costs and estimated earnings in excess of billings on uncompleted contracts.” Contracts where billings to date have exceeded recognized revenues are recorded as a liability captioned “Billings in excess of costs and estimated earnings on uncompleted contracts.” Changes to the original estimates may be required during the life of the contract. Estimates are reviewed monthly and the effect of any change in the estimated gross margin percentage for a contract is reflected in cost of sales in the period the change becomes known. The use of the POC method of accounting involves considerable use of estimates in determining revenues, costs and profits and in assigning the amounts to accounting periods. As a result, there can be a significant disparity between earnings (both for accounting and tax purposes) as reported and actual cash received during any reporting period. The Company continually evaluates all of the issues related to the assumptions, risks and uncertainties inherent with the application of the POC method of accounting; however, it cannot be assured that estimates will be accurate. If estimates are not accurate or a contract is terminated, the Company is required to adjust revenue in later periods. Furthermore, even if estimates are accurate, there may be a shortfall in cash flow and the Company may need to borrow money, or seek access to other forms of liquidity, to fund its work in process or to pay taxes until the reported earnings materialize as actual cash receipts. 7 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) When changes are required for the estimated total revenue on a contract, these changes are recognized with an inception-to-date effect in the current period. Also, when estimates of total costs to be incurred exceed estimates of total revenue to be earned, a provision for the entire loss on the contract is recorded in the period in which the loss is determined. In June 2014, the Company concluded that the long term future of the A-10 was uncertain when the U.S. Department of Defense released its 2015 Budget Request that called for the retirement of the entire A-10 fleet. In addition, the Company estimated that the A-10 program would be terminated prior to the completion of the Company’s orders, which was through ship set 173 instead of the expected 242 ship sets that the contract initially permitted. At that time the Company recorded a change in estimate which reduced the estimated revenue on the program to about 41% of the original estimate. The adjustment aggregated approximately $47.7 million.
